PER CURIAM.
As the appeal referee correctly found, the appellant was not eligible for the unemployment compensation benefits sought in this proceeding simply because she had not been employed for a qualifying period under the statute. See § 443.091(2), Fla. Stat. (1999). While she cogently argues that she was improperly denied re-employment because of her age, neither the Unemployment Appeals Commission nor this court has the lawful authority to consider that issue. Hence, we have no choice but to affirm the order under review.